Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered April 6,1981, convicting him of murder in the second degree, attempted murder in the second degree, assault in the *553second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although several inconsistencies exist in the testimony of the prosecution’s key witness, the credibility as well as the weight to be given this testimony was within the province of the trier of fact (People v Rosenfeld, 93 AD2d 872; People v La Borde, 76 AD2d 869, 870). Upon our review of the record, we cannot say that defendant’s guilt was not proven beyond a reasonable doubt. We have considered defendant’s remaining contentions and find them to be without merit. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.